Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. C, No. 513-985; to the Court of Appeal, Fourth Circuit, No. 2015-K-220.
_JjWrit granted. The trial court abused its discretion in excluding evidence of the prior act. Under the facts and circumstances of this case, a thirteen-day notice of the State’s intent to introduce other crimes evidence is reasonable. Likewise, the probative value of the evidence is not substantially outweighed by a danger of unfair prejudice.
JOHNSON, C.J., would deny.
KNOLL, J., would deny.
WEIMER, J., would deny.